Case 1:19-cv-20045-RNS Document 1 Entered on FLSD Docket 01/04/2019 Page 1 of 23



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                   Case No. ____________________


  AIRBNB, INC.,

                 Plaintiff

  v.

  CITY OF MIAMI BEACH,

              Defendant.
  ___________________________/

                                             COMPLAINT

         Plaintiff Airbnb, Inc. (“Airbnb”) brings this action to enjoin and declare unlawful the

  enforcement against Airbnb by the City of Miami Beach (“Miami Beach” or the “City”) of

  Ordinance No. 2018-4211 (the “Ordinance”), set forth in Chapter 102 of the Code of the City of

  Miami Beach. This action is brought under 42 U.S.C. § 1983, 47 U.S.C. § 230, the Court’s

  equitable powers, and the Declaratory Judgment Act, 28 U.S.C. § 2201.

         1.      In September 2018, the City of Miami Beach enacted the Ordinance to regulate

  short-term rentals. Notably, the enacted version was not the original version proposed. Instead,

  the City initially proffered a regulatory scheme that violated well-established federal law.

  Specifically, it required Internet platforms like Airbnb—under threat of monetary penalty—to add

  mandatory fields to their websites for users to input registration numbers required by the City, for

  the platforms to police the validity of the content input by the users, and for the platforms to take

  down any content that appeared to be in violation (“Content Policing”).

         2.      When confronted with the legal infirmities of the original version, the City chose

  not to abandon the offending approach, but rather to add what appears on its face to be a new “safe
Case 1:19-cv-20045-RNS Document 1 Entered on FLSD Docket 01/04/2019 Page 2 of 23



  harbor” provision. Specifically, the City added an alternate provision that allowed platforms like

  Airbnb to voluntarily deploy technology known as “geofencing” to block listings in certain

  restricted areas rather than engage in Content Policing.

         3.      At the September 12, 2018 City Commission meeting introducing the Ordinance,

  the Mayor of Miami Beach expressly characterized this alternative as a “safe harbor” that platforms

  could “choose” instead of the Content Policing requirement:

         [T]he idea of the amendment, folks, is, look, we would like to give, if any of these
         platforms want to be good corporate citizens and simply say, “Hey, we’re not going
         to rent in areas where it’s not legal there for someone to be,” this gives them an
         avenue by which they can show good faith, they can geocode out those addresses
         and those areas, and if they do that, even if somebody finds a way to get around all
         that, they will, it’s almost a hold-harmless safe-harbor provision that I think makes
         the legislation much more—more defensible—but also encourages, if they choose,
         some of these platforms, to do the right thing, and actually not send their customers
         into our neighborhoods where people have an expectation that it’s not a commercial
         residential neighborhood—it’s not a commercial neighborhood. So, that’s really
         the purpose of it.… We gave them a safe harbor. That’s why I asked … to put it
         in there, was so that they could easily comply if they chose to.

         4.      Airbnb voluntarily opted for the “safe harbor” provision in good-faith compliance

  with the City’s regulation, rather than abandon the platform protection afforded to it by federal

  law or engage in a legal fight with the City. Airbnb has engaged in such voluntary efforts

  regardless of the legal standing of this safe harbor. See Carafano v. Metrosplash.com, Inc., 339

  F.3d 1119, 1122 (9th Cir. 2003) (the federal Communications Decency Act is intended “to

  encourage voluntary monitoring” of third-party content by sites) (emphasis added).

         5.      As the City’s deadline for compliance with the Ordinance approached, and in a

  spirit of cooperation, Airbnb reached out to the City to share specifics about Airbnb’s voluntary

  efforts to geofence. The City expressed its appreciation for those efforts, but it also—for the first

  time—took the position that the Ordinance (despite its plain language) required both Content

  Policing and geofencing.


                                                   2
Case 1:19-cv-20045-RNS Document 1 Entered on FLSD Docket 01/04/2019 Page 3 of 23



          6.      This interpretation caught Airbnb by surprise.        As noted above, the City’s

  interpretation contradicts the unambiguous text of the Ordinance as well as the City’s prior

  statements about the two alternate compliance avenues.

          7.      Despite Airbnb’s extensive efforts to negotiate with the City in good faith about its

  interpretation and position, the City would not alter its position. Relying on an indefensible

  reading of the Ordinance and ignoring the Mayor’s stated purpose, the City refused to allow Airbnb

  to comply with this express statutory safe harbor, and instead threatened Airbnb with immediate

  enforcement of other provisions of the Ordinance that are preempted by federal law and violate

  the U.S. and Florida Constitutions. In so doing, the City is acting unlawfully twice over: it

  misinterprets its own Ordinance to close off an express safe harbor, and it threatens Airbnb with

  costly fines under the illegal Content Policing provisions of the Ordinance. As a result, Airbnb is

  left with no choice but to file this lawsuit.

          8.      The City’s reading of its Ordinance to require both approaches is untethered from

  its law or any other authority. The “safe harbor” nature of the geofencing provision is clear from

  the text of the Ordinance—home-sharing platforms like Airbnb can comply with the Ordinance by

  geofencing in lieu of complying with its Content Policing provisions. Specifically, under the

  heading “Exceptions,” the Ordinance states that the Content Policing requirements “shall not apply

  to … [a]ny platforms that integrate geofencing or geocoding within their respective mobile or web-

  based applications that prohibit property owners from listing those properties that are within a

  zoning district that prohibits short-term rentals.” Ordinance § 102-387(C)(1).

          9.      The unlawful nature of the Ordinance’s Content Policing provisions is also clear on

  their face. Specifically, those provisions require that home-sharing platforms like Airbnb not list

  third-party advertisements for a “short-term residential rental on [their] platform[s],” unless the



                                                    3
Case 1:19-cv-20045-RNS Document 1 Entered on FLSD Docket 01/04/2019 Page 4 of 23



  advertisements display “City-issued” business tax receipt and resort tax registration certificate

  numbers.      Ordinance § 102-387(A)(2).       Functionally, this provision requires home-sharing

  platforms like Airbnb to create a mandatory field on their websites that third-party hosts must fill

  in with content specified by the City of Miami Beach, for Airbnb to verify such content, and for

  Airbnb to remove or prevent the publication of listings that do not provide such content.         If a

  home-sharing platform fails to comply with these requirements, it may be fined up to $5,000 per

  violation. Id. § 102-387(B)(3).

          10.       The Eleventh Circuit has been clear that Section 230 of the federal Communications

  Decency Act (CDA) “block[s] civil liability when interactive service providers refrain from

  filtering or censoring the information on their sites.” Almeida v. Amazon.com, Inc., 456 F.3d 1316,

  1321 n.3 (11th Cir. 2006). But the Content Policing provisions of the Ordinance seek to do just

  that. In contravention of the Eleventh Circuit’s clear and controlling precedent, the Ordinance

  penalizes Airbnb if it does not remove certain third-party postings from its website, i.e., those that

  do not display the required registration numbers. Id. The Content Policing provisions are equally

  inconsistent with the CDA because they impermissibly regulate the structure and operation of

  Airbnb’s platform by forcing Airbnb to create a mandatory field for registration numbers in third-

  party listings.

          11.       By imposing these obligations and duties on Airbnb, and costly liability for failure

  to comply, these provisions of the Ordinance treat Airbnb as the publisher or speaker of third-party

  content in violation of the CDA. And by imposing the same financial burdens on protected

  commercial speech based on the content of that speech, these provisions also violate the First and

  Fourteenth Amendments of the U.S. Constitution, and Article I, Section 4 of the Florida

  Constitution.



                                                     4
Case 1:19-cv-20045-RNS Document 1 Entered on FLSD Docket 01/04/2019 Page 5 of 23



            12.   Airbnb relied on this safe harbor and integrated geofencing technology on its

  website that prevents displaying of listings for properties located in zoning districts in the City

  where short-term rentals are not allowed. Despite the City’s surprising atextual interpretation of

  the Ordinance, Airbnb remains committed to reasonable compliance and has proceeded with

  geofencing.

            13.   Given the City’s untenable position, however, Airbnb brings this lawsuit and seeks

  an injunction prohibiting the City from enforcing those provisions of the Ordinance that the City

  now maintains Airbnb must comply with and which squarely violate established federal and state

  law.

                                              PARTIES

            14.   Plaintiff Airbnb, Inc. is a corporation organized and existing under the laws of the

  state of Delaware, with its principal place of business in San Francisco, California. It maintains a

  website that provides an online marketplace for people to list, explore, and book both short-term

  and long-term housing accommodations.

            15.   Defendant City of Miami Beach is an incorporated municipality located in Miami-

  Dade County, Florida.

                                   JURISDICTION AND VENUE

            16.   This Court has jurisdiction under 28 U.S.C. § 1331 and 42 U.S.C. § 1983 because

  Airbnb alleges an imminent violation of its rights under the Constitution and laws of the United

  States.

            17.   The Court may declare the legal rights and obligations of the parties in this action

  under 28 U.S.C. § 2201 because the action presents an actual controversy within the Court’s

  jurisdiction.



                                                   5
Case 1:19-cv-20045-RNS Document 1 Entered on FLSD Docket 01/04/2019 Page 6 of 23



          18.      Venue is proper under 28 U.S.C. § 1391 because the Defendant is located and

  resides in this judicial district, and because a substantial part of the events giving rise to Airbnb’s

  claims for relief occurred in this judicial district.

                                      FACTUAL ALLEGATIONS

                Airbnb Is a Leading Internet Platform for Responsible Home-Sharing

          19.      Founded in 2008, Airbnb provides an Internet platform through which persons

  desiring to book accommodations (“guests”), and persons listing unique accommodations

  available for rental (“hosts”), can locate each other and contract directly to reserve and book travel

  accommodations on a short- or long-term basis.

          20.      Airbnb’s website, at www.airbnb.com, allows interested parties to advertise their

  accommodations, enables hosts and guests to locate and connect with each other, and provides a

  platform for hosts and guests to communicate and message one another directly to determine the

  material terms for their bookings. Airbnb designed its platform to allow users to book rental

  transactions on the same website (or app) where they view rental listings. To do so, it provides

  payment processing services that permit hosts to receive payments electronically.

          21.      Airbnb does not charge hosts any upfront fees when they post their listings. Instead,

  in consideration for use of the platform services, including its publication and booking services,

  Airbnb receives a service fee from both the guest and the host, which is determined as a percentage

  of the accommodation fee set solely by the host.

          22.      Airbnb has no possessory interest in the property or accommodations that third-

  party hosts list on the platform. Airbnb therefore is not a proprietor, owner, or operator of

  accommodations offered by hosts on the Internet platform. As Airbnb’s Terms of Service state,




                                                      6
Case 1:19-cv-20045-RNS Document 1 Entered on FLSD Docket 01/04/2019 Page 7 of 23



  Airbnb “does not own, create, sell, resell, provide, control, manage, offer, deliver, or supply any

  Listings or Host Services.”

           23.    Third-party hosts, and not Airbnb, decide whether to list their properties and with

  whom and when to transact on Airbnb, provide the content for their listings, including the listing

  location and description, set their own lengths of stay, and determine their own prices. Airbnb’s

  Terms of Service state that hosts “alone are responsible for their Listings and Host Services.”

  Hosts also input the minimum and/or maximum days of stay for a particular rental. Airbnb does

  not control the content that hosts create and is not responsible for it.

           24.    As a general matter, Airbnb does not review the hundreds of thousands of third-

  party listings before the listings appear on Airbnb’s marketplace. Rather, the process for listing

  properties is automated, and once the host provides listing information, the listing appears on the

  Airbnb marketplace almost immediately.

           25.    As part of the Airbnb Community Compact, the company is committed to helping

  promote responsible home-sharing to make cities stronger. Airbnb has routinely cooperated with

  cities to increase host compliance with municipal laws, including through host-outreach efforts

  and by providing online tools for improved tax collection. Airbnb has worked with cities to

  develop regulations that do not run afoul of Section 230 or the Constitution.

           26.    Airbnb also advises its hosts and guests to be aware of and comply with local laws

  in listing and renting units on Airbnb. The Airbnb Terms of Service state that “Hosts alone are

  responsible for identifying, understanding, and complying with all laws, rules and regulations that

  apply to their Listings and Host Services.” Airbnb also maintains a “Responsible Hosting” section

  on the Airbnb website, with a page devoted to the laws applicable to hosts listing in Miami Beach.1



     1
         https://www.airbnb.com/help/article/890/miami-beach--fl

                                                     7
Case 1:19-cv-20045-RNS Document 1 Entered on FLSD Docket 01/04/2019 Page 8 of 23



  Airbnb provides a variety of general information for hosts about laws and regulations they should

  follow, including safety guidelines and property regulations.

         27.     At present, there are approximately 4,500 active listings for rentals in Miami Beach

  on Airbnb’s marketplace.

                                            The Ordinance

         28.     Miami Beach Ordinance No. 2018-4211 imposes responsibilities on property

  owners advertising residential properties as short-term rentals, and on home-sharing platforms

  hosting such advertisements. Ordinance § 102-386. It defines a “short-term residential rental” as

  “a dwelling unit located within the City that is rented as, or held out as being used as, a shared

  housing unit, bed-and-breakfast establishment, or vacation rental.” Id. § 102-356.

         29.     In general, the Ordinance provides that “owners of residential properties or units

  seeking to engage in the transient rental or occupancy of such properties or units will be legally

  required to provide their City business tax receipt [‘BTR’] and resort tax certification [‘RTCN’]

  numbers [collectively, ‘registration numbers’] on any listings advertising their property.”

  Ordinance at 1. Specifically, the Ordinance prohibits an owner from advertising a property or

  portion thereof for short-term rental unless she submits an affidavit to the City certifying that she

  has: (1) confirmed that City regulations authorize the property as a short-term rental; (2) obtained

  a valid BTR for the purpose of engaging in short-term rental; (3) registered the property and

  obtained the appropriate RTCN; (4) ensured the property complies with the Americans with

  Disabilities Act and applicable Florida codes; (5) obtained written authorization from the condo

  association, if relevant; and (6) “disclosed the business tax receipt number for each residential

  property or unit in the advertisement.” Id. § 102-386(a)(1)(a)-(f). An owner of a property that is

  within an apartment-hotel or condominium-hotel must also disclose within the requisite affidavit



                                                   8
Case 1:19-cv-20045-RNS Document 1 Entered on FLSD Docket 01/04/2019 Page 9 of 23



  whether the unit is affiliated with the building operator and provide that information to a guest at

  the time of the reservation. Id. §102-386(b). The Ordinance also requires an owner to “provide

  and conspicuously display the City-issued business tax receipt number and the resort tax certificate

  number in every advertisement or listing of any type in connection with the rental of the residential

  property.” Id. § 102-386(c). “[F]ailure to comply with this requirement shall create a rebuttable

  presumption that the residential property is being operated without the proper registration.” Id.

         30.      Penalties for owners range from a written warning for a first violation to a $5,000

  penalty for a second violation, $7,500 for a third violation, and $10,000 for a fourth violation

  within the preceding six months. Id. § 102-386(d)(1)(a)-(d).

         31.      The Ordinance also imposes stringent requirements on every “hosting platform,

  advertisement platform, or short-term residential rental advertising platforming” (collectively,

  “platforms”), defined as “an internet-enabled application, mobile application, or any other digital

  platform that is used to connect guests with a short-term residential rental provider for the purpose

  of renting a short-term residential rental.” Id. § 102-356.

         32.      Under Section 102-387, entitled “Prohibitions for publishing property listings on

  [platforms],” “[e]ach platform . . . will not list, or permit any person to list, any short-term

  residential rental on its platform, unless the platform”:

               a. “Posts a notice, in a conspicuous place on its website, advising short-term

                  residential rental providers and property owners that such providers are required

                  under this Article . . . to obtain a City-issued business tax receipt and a resort tax

                  registration certificate in order to list a rental property on a [platform],” id. § 102-

                  387(A)(1), and




                                                     9
Case 1:19-cv-20045-RNS Document 1 Entered on FLSD Docket 01/04/2019 Page 10 of 23



                b. “Must display the property owner’s City-issued business tax receipt number and

                   resort tax registration certificate number for each listing that appears on a short-

                   term residential rental [platform].” Id. § 102-387(A)(2).

          33.      The Ordinance imposes significant penalties on platforms for non-compliance with

  these Content Policing provisions. Violations are punishable by escalating fines: a first violation

  by a fine of $1,000; a second violation within the preceding six months by a fine of $2,000; a third

  violation within the preceding six months by a fine of $3,000; and a fourth violation within the

  preceding six months by a fine of $5,000. Id. § 102-387(B)(1)(a)-(d). These fines accrue per

  violation.

          34.      The Ordinance, however, contains an express safe harbor compliance alternative to

  these requirements. Under the heading “Exceptions,” the Ordinance states that these requirements

  “shall not apply to … [a]ny platforms that integrate geofencing or geocoding within their

  respective mobile or web-based applications that prohibit property owners from listing those

  properties that are within a zoning district that prohibits short-term rentals.” Ordinance § 102-

  387(C)(1).

          35.      On November 9, 2018, the Chief Deputy City Attorney for City of Miami Beach

  informed Airbnb that it would begin enforcing the Ordinance in full by December 21, 2018. His

  letter stated:

                All hosting platforms must have the required information and/or tools in
                place to comply with the Ordinance and all new listings must be displayed
                in compliance with the Ordinance by December 1, 2018. Please be advised
                that any currently exiting listings must be in compliance with the Ordinance
                and display the property owner’s business tax receipt number and resort tax
                registration by December 21, 2018. Should the property owner for the listing
                of those existing properties fail to comply with the requirements of the
                Ordinance by December 21, 2018, the hosting platform must de-activat[e]
                and prohibit[] … the advertisement of the property on the website until such
                time that the property owner attains compliance.


                                                    10
Case 1:19-cv-20045-RNS Document 1 Entered on FLSD Docket 01/04/2019 Page 11 of 23




         36.    Airbnb elected to voluntarily rely on the geofencing safe harbor. It integrated

  technology on its website that both removes existing listings and prevents the displaying of new

  listings for properties located in zoning districts in the City where short-term rentals are not

  allowed.

         37.    On November 30, 2018, Airbnb informed the City by letter that it would voluntarily

  comply with this geofencing safe harbor, rather than challenge the Ordinance as inconsistent with

  federal and state law. And as a sign of good faith, Airbnb went a step further and had a meeting

  with the City on December 14, 2018, in which it explained to the City how it would voluntarily

  implement geofencing pursuant to the Ordinance’s safe harbor.

         38.    It came as a shock, however, when the City informed Airbnb for the first time on

  December 14—confirmed in a follow-up meeting on December 20—of its reading of the

  Ordinance that effectively eliminated this express safe harbor provision. Specifically, the City

  asserted that it expected home-sharing platforms to comply both with the registration-number

  display requirements and the geofencing provision of the Ordinance.

         39.    On December 17, 2018, counsel for Airbnb explained in a letter to the Chief Deputy

  City Attorney for City of Miami Beach why the City’s reading of the Ordinance was incorrect:

         As we noted during our meeting. Section 102.387(C) of the Ordinance states
         "Exceptions. This section shall not apply to: any platforms that integrate
         geofencing or geocoding [...]" (emphasis added). As such, we believe the
         plain text of Section 102.387(C) provides a safe harbor from liability under
         the Ordinance for platforms complying with geofencing. Indeed, our
         understanding is that competitor platforms are planning on complying
         solely with Section 102.387(A), but not 102.387(C), and that the City views
         this as compliance under the Ordinance, which confirms that these
         provisions are alternatives, rather than cumulative.

         Your stated expectation of compliance with Section 102.387(A) in addition
         to Section 102.387(C) presents a significant challenge for us and is not
         supported by the plain text of the Ordinance. As discussed, Airbnb


                                                 11
Case 1:19-cv-20045-RNS Document 1 Entered on FLSD Docket 01/04/2019 Page 12 of 23



         continues to be concerned by the legal infirmities of the overall Ordinance
         and in particular its efforts to regulate platforms and advertisements in
         contravention of the protections afforded to platforms like Airbnb under the
         federal Communications Decency Act and the First Amendment. Airbnb
         considers the geofencing safe harbor solution as a compromise position, but
         Section 102.387(A) remains an issue that we need to address with the City.

         40.       At a follow-up meeting on December 20, 2018, the City adhered to its reading of

  the statute and threatened enforcement of Section 102.387(A), despite Airbnb’s stated willingness

  to satisfy the requirements of what the Mayor himself described as the Ordinance’s alternate “safe

  harbor” provision.

         41.       Following the December 20th meeting, the City sent a letter to Airbnb stating that

  it would extend the deadline for hosting platforms to be in “full compliance with the requirements

  of the Ordinance” from December 21, 2018 to January 4, 2019.

         42.       Airbnb voluntarily began implementing geofencing on December 1, 2018. Under

  the City’s belated misreading of the Ordinance, however, Airbnb still faces substantial fines under

  Section 102.387(A), which is preempted by federal law and violates the federal and Florida

  constitutions.

        Compliance with the Ordinance Would Impose Substantial Burdens on Airbnb

         43.       The City’s construction of the Ordinance to mandate the Content Policing

  provisions leaves Airbnb no choice but to alter, remove, or prevent the publication of third-party

  content on its website by imposing draconian penalties on Airbnb if it “list[s], or permit[s] any

  person to list, any short-term residential rental on its platform” unless that listing contains valid

  registration numbers. Ordinance § 102-387(A). These requirements would force fundamental

  modifications to Airbnb’s platform, erode customer goodwill, and require Airbnb to expend

  significant financial and technical resources.




                                                   12
Case 1:19-cv-20045-RNS Document 1 Entered on FLSD Docket 01/04/2019 Page 13 of 23



          44.     The prohibition on publishing third-party advertisements that do not display

  registration numbers would force Airbnb into a Hobson’s choice. For third-party listings that do

  not display registration numbers, Airbnb must either remove the listings or alter the listings to

  obtain the registration numbers from the third-party host or some other source, and then add a

  property’s registration numbers in a mandatory field. For third-party listings that do display

  registration numbers, Airbnb must either verify that the numbers are, in fact, “City-issued” or else

  prohibit or remove such listings. Either way, the Ordinance would compel Airbnb to do precisely

  what the CDA prohibits—to monitor, review, alter, prohibit, or remove third-party content.

          45.     Airbnb could not comply with this provision simply by looking at third-party

  advertisements to determine lawfulness, because the listings on Airbnb’s website are not unlawful

  on their face. Whether they include registration numbers or not, listings do not indicate whether

  the numbers are “City-issued,” which Airbnb would need to verify through some undefined

  method. And as noted above, in his November 9, 2018, letter to Airbnb, the Chief Deputy City

  Attorney for Miami Beach informed Airbnb that platforms under the Ordinance must

  “deactivat[e]” and “prohibit[]” the “advertisement” of properties on their websites “until such time

  that the property owner attains compliance.”

          46.     Notably, the Ordinance does not contain a good-faith exception for reliance on a

  host’s potentially false number; in stark contrast, the Ordinance does include such exceptions in

  connection with its geofencing provisions. Ordinance § 102-387(C). Given this statutory structure

  and the prospect of significant penalties, if Airbnb has any doubt about the lawfulness of a

  particular listing, it will likely have to remove the listing, even if the listing otherwise advertises a

  lawful short-term rental.




                                                     13
Case 1:19-cv-20045-RNS Document 1 Entered on FLSD Docket 01/04/2019 Page 14 of 23



         47.     Airbnb cannot complete the onerous required review with an automated click of a

  button. Indeed, the information Airbnb would require to comply—namely, whether a property’s

  registration numbers is “City-issued”—would not even be readily available to Airbnb. The

  Ordinance provides no means by which Airbnb can find, or ascertain the validity of, a property’s

  registration numbers.

         48.     The burden to Airbnb of reviewing third-party content to alter, prohibit, or remove

  listings would not be measured solely by the static number of listings at a single point in time, but

  would be an ongoing and expanding burden. There are at present approximately 4,500 active

  Airbnb listings in Miami Beach. In the normal course of business, hosts can add new listings,

  change the status of listings, and deactivate listings every day. Airbnb then, too, would have to

  monitor for every change constantly. The Ordinance’s requirements thus would cause a significant

  disruption to Airbnb’s operations and impose substantial personnel and other costs on Airbnb

  (particularly because other cities have attempted to enact, and may continue to attempt to enact,

  similar regulatory requirements). It also would injure the significant business goodwill that Airbnb

  has generated from the hosts and guests who have come to rely on its platform.

         49.     Enforcement of the Ordinance also will cause Airbnb harm because Airbnb faces

  the threat of substantial penalties under a preempted law that violates its constitutional rights and

  will substantially disrupt its business and erode customer goodwill.

                                       CLAIMS FOR RELIEF

           COUNT 1: VIOLATION OF THE COMMUNICATIONS DECENCY ACT, 47
    U.S.C. § 230, AND CLAIM FOR INJUNCTIVE RELIEF, PURSUANT TO 42 U.S.C. §
                    1983 AND THE COURT’S EQUITABLE POWERS

         50.     Airbnb incorporates paragraphs 1 through 49 as if fully set forth herein.




                                                   14
Case 1:19-cv-20045-RNS Document 1 Entered on FLSD Docket 01/04/2019 Page 15 of 23



          51.     The third-party hosts that create listings on Airbnb.com are persons responsible for

  the creation or development of information provided through Airbnb, within the meaning of 47

  U.S.C. § 230(f)(3).

          52.     The Ordinance violates and conflicts with 47 U.S.C. § 230, and Airbnb’s rights

  thereunder, because it imposes duties and obligations on Airbnb that treat Airbnb as the publisher

  or speaker of information provided by another information content provider and derive from

  Airbnb’s status as a publisher or speaker of third-party content, all in a manner prohibited by

  Section 230.

          53.     First, the Ordinance provides that a platform “will not list, or permit any person to

  list, any short-term residential rental on its platform, unless the platform . . . display[s] the property

  owner’s City-issued business tax receipt number and resort tax registration certificate number for

  each listing that appears” on the platform. Ordinance § 102-387(A)(2). Under the City’s

  interpretation of the Ordinance, which eliminates the geofencing safe harbor, Airbnb has no choice

  but to comply with this provision.

          54.     Section 230 of the CDA unambiguously bars efforts “‘to hold a service provider

  liable for its exercise of a publisher’s traditional editorial functions—such as deciding whether to

  publish, withdraw, postpone or alter content.’” Dowbenko v. Google Inc., 582 F. App’x 801, 805

  (11th Cir. 2014). Section 102-387 expressly compels Airbnb to remove and/or alter content by

  requiring Airbnb to “display the property owner’s City-issued business tax receipt number and

  resort tax registration certificate number for each listing that appears on” its platform. Ordinance

  § 102-387(A)(2). Specifically, if a third-party listing does not include registration numbers in a

  mandatory field, Section 102-387 requires Airbnb to remove that advertisement. Alternatively, if

  a third-party listing does not include registration numbers, Airbnb must figure out whether the



                                                     15
Case 1:19-cv-20045-RNS Document 1 Entered on FLSD Docket 01/04/2019 Page 16 of 23



  advertised property has valid registration numbers, determine what those numbers are, and add

  them to the listing, i.e., directly edit third-party content. Removing, monitoring, and altering

  content associated with third-party listings are protected publisher actions. This provision plainly

  treats Airbnb as a publisher of third-party rental listings on its website and therefore violates and

  conflicts with the CDA.

         55.     This provision also impermissibly requires Airbnb to alter the design and operation

  of its website through creating a mandatory field. Section 230 protects an Internet intermediary’s

  decisions regarding “features that are part and parcel of the overall design and operation of the

  website” as to third-party postings. Jane Doe No.1 v. Backpage.com, LLC, 817 F.3d 12, 21 (1st

  Cir. 2016). By requiring Airbnb to create a mandatory field for registration numbers in each listing

  and to verify that this field in fact contains City-issued registration numbers—and, if it does not,

  to remove or alter that listing to include registration numbers—the Ordinance directly regulates

  the design and operation of Airbnb’s website, in conflict with the CDA. What is more, requiring

  users to add content into a mandatory field is no different than editing each individual

  advertisement to include that content, which again is a direct regulation of publication activity.

         56.     The Ordinance separately is obstacle-preempted by the CDA because it stands as

  an obstacle to the CDA’s core goals: protecting innovative online intermediaries like Airbnb from

  liability based on the activities of third parties, promoting the development of e-commerce, and

  preserving the vibrant free market for the Internet with minimal government regulation. The

  burdens the Ordinance places on platforms turn back the clock on Internet innovation, contrary to

  Congress’s clear objectives.

         57.     The Ordinance is a “State or local law that is inconsistent with” Section 230, in

  violation of 47 U.S.C. § 230(e)(3).



                                                   16
Case 1:19-cv-20045-RNS Document 1 Entered on FLSD Docket 01/04/2019 Page 17 of 23



         58.      Enforcement of the Ordinance against Airbnb violates and is preempted by 47

  U.S.C. § 230.

         59.      The Ordinance interferes with or impedes the accomplishment of the full purposes

  and objectives of federal law, violates the Supremacy Clause, U.S. Const. art. VI, cl. 2, and is

  invalid and preempted.

         60.      Pursuant to 42 U.S.C. § 1983 and the Court’s equitable powers, Airbnb seeks

  injunctive relief against the City to prevent its enforcement of the Ordinance, which would conflict

  with and violate the CDA.

    COUNT 2: VIOLATION OF THE FIRST AND FOURTEENTH AMENDMENTS OF
                          THE U.S. CONSTITUTION
                     (Content-Based Restrictions on Speech)

         61.      Airbnb incorporates paragraphs 1 through 49 as if fully set forth herein.

         62.      The Ordinance violates the First Amendment because it imposes content-based

  restrictions on commercial speech by requiring online hosting platforms like Airbnb to alter,

  monitor, remove, and prohibit the publication of advertisements that are not illegal on their face to

  avoid severe penalties. E.g., Braun v. Soldier of Fortune Magazine, Inc., 968 F.2d 1110, 1118–19

  (11th Cir. 1992).

         63.      Under the City’s interpretation of the Ordinance, which eliminates the geofencing

  safe harbor, the Ordinance leaves Airbnb no choice but to alter, remove, or prevent the publication

  of third-party content on its website. Ordinance § 102-387(A)(1). It imposes significant monetary

  penalties on Airbnb if it “list[s], or permit[s] any person to list, any short-term residential rental

  on its platform” unless that listing contains valid registration numbers. Id.

         64.      The Ordinance both compels Airbnb to alter or remove third-party listings based

  on their content and places a financial penalty on speech-derived income by requiring Airbnb to



                                                   17
Case 1:19-cv-20045-RNS Document 1 Entered on FLSD Docket 01/04/2019 Page 18 of 23



  police speech on its platform before accepting listings for publication, and it targets protected

  commercial speech and disproportionately burdens platforms like Airbnb.

         65.     The Ordinance constitutes a content-based restriction on speech because it applies

  solely based on the content of published rental listings on Airbnb’s platform.

         66.     The third-party advertisements on Airbnb’s website are not unlawful on their face

  because they do not indicate whether a property complies with the City’s short-term rental

  regulations. Rather, for listings that do not display registration numbers, Airbnb must either

  remove the listings or alter the listings to obtain the registration numbers from the third-party host

  or some other source, and then add a property’s registration numbers. And for listings that do

  display registration numbers, Airbnb must either verify that the numbers are, in fact, “City-issued”

  or else prohibit or remove such listings. Notably, the Ordinance does not contain a good-faith

  exception for reliance on a host’s provided number.

         67.     The Ordinance’s burden on speech is not narrowly or appropriately tailored to

  promote a compelling or substantial interest on the part of the City, and is not likely to achieve any

  such interest in a direct and material way. For example, the City can directly enforce its short-

  term rental registration requirements against hosts. The City has not shown, and cannot show, that

  less-speech-restrictive alternatives like this would not be an adequate means of achieving the

  City’s policy goals.

         68.     Enforcement of this provision against Airbnb therefore violates the First

  Amendment of the U.S. Constitution, as applied to the City by the Fourteenth Amendment.

         69.     Pursuant to 42 U.S.C. § 1983 and the Court’s equitable powers, Airbnb seeks

  injunctive relief against the City’s enforcement of the Ordinance because that enforcement would

  conflict with and violate the First Amendment of the U.S. Constitution.



                                                   18
Case 1:19-cv-20045-RNS Document 1 Entered on FLSD Docket 01/04/2019 Page 19 of 23



      COUNT 3: ARTICLE I, SECTION 4 OF THE FLORIDA CONSTITUTION AND
      CLAIM FOR INJUNCTIVE RELIEF, PURSUANT TO 42 U.S.C. § 1983 AND THE
                        COURT’S EQUITABLE POWERS
                      (Content-Based Restrictions on Speech)

         70.     Airbnb incorporates paragraphs 1 through 49 as if fully set forth herein.

         71.     The Ordinance violates Article I, Section 4 of the Florida constitution because it

  imposes content-based restrictions on commercial speech by requiring online hosting platforms

  like Airbnb to alter, monitor, remove, and prohibit the publication of advertisements that are not

  illegal on their face to avoid severe penalties. E.g., Braun v. Soldier of Fortune Magazine, Inc.,

  968 F.2d 1110, 1118–19 (11th Cir. 1992).

         72.     The Ordinance leaves Airbnb no choice but to alter, remove, or prevent the

  publication of third-party content on its website.      Ordinance § 102-387(A)(1). It imposes

  significant monetary penalties on Airbnb if it “list[s], or permit[s] any person to list, any short-

  term residential rental on its platform” unless that listing contains valid registration numbers. Id.

         73.     Article I, Section 4 of the Florida constitution provides at least the same level of

  protection as does the federal Constitution, because “the federal constitution represents the ‘floor

  for basic freedoms, and the state constitution represents the ‘ceiling.’” Warner v. City of Boca

  Raton, 887 So.2d 1023, 1030 (Fla. 2004) (quoting Traylor v. State, 596 So.2d 957, 962 (Fla.

  1992)); see generally 10A Fla. Jur. 2d Constitutional Law § 284.

         74.     The Ordinance both compels Airbnb to alter or remove third-party listings based

  on their content and places a financial penalty on speech-derived income by requiring Airbnb to

  police speech on its platform before accepting listings for publication, and it targets protected

  commercial speech and disproportionately burdens platforms like Airbnb.

         75.     The Ordinance constitutes a content-based restriction on speech because it applies

  solely based on the content of published rental listings on Airbnb’s platform.


                                                   19
Case 1:19-cv-20045-RNS Document 1 Entered on FLSD Docket 01/04/2019 Page 20 of 23



         76.     The third-party advertisements on Airbnb’s website are not unlawful on their face

  because they do not indicate whether a property complies with the City’s short-term rental

  regulations. Rather, for listings that do not display registration numbers, Airbnb must either

  remove the listings or alter the listings to obtain the registration numbers from the third-party host

  or some other source, and then add a property’s registration numbers. And for listings that do

  display registration numbers, Airbnb must either verify that the numbers are, in fact, “City-issued”

  or else prohibit or remove such listings. Notably, the Ordinance does not contain a good-faith

  exception for reliance on a host’s provided number.

         77.     The Ordinance’s burden on speech is not narrowly or appropriately tailored to

  promote a compelling or substantial interest on the part of the City, and is not likely to achieve any

  such interest in a direct and material way. For example, the City can directly enforce its short-

  term rental registration requirements against hosts. The City has not shown, and cannot show, that

  less-speech-restrictive alternatives like this would not be an adequate means of achieving the

  City’s policy goals.

         78.     Enforcement of this provision against Airbnb therefore violates Article I, Section 4

  of the Florida constitution.

         79.     Airbnb seeks injunctive relief against the City enforcement of the Ordinance

  because that enforcement would violate Article I, Section 4 of the Florida constitution.

           COUNT 4: DECLARATORY RELIEF PURSUANT TO 28 U.S.C. § 2201

         80.     Airbnb incorporates paragraphs 1 through 49 as if fully set forth herein.

         81.     This action presents an actual controversy between Airbnb and the City concerning

  the validity of the Ordinance and its enforceability against Airbnb and other online hosting

  platforms.



                                                   20
Case 1:19-cv-20045-RNS Document 1 Entered on FLSD Docket 01/04/2019 Page 21 of 23



         82.     Based on the foregoing allegations, Airbnb is entitled to a declaration, pursuant to

  28 U.S.C. § 2201, that the Ordinance cannot be enforced against Airbnb because such enforcement

  would violate the CDA, 47 U.S.C. § 230; the Supremacy Clause, U.S. Const. art. VI, cl. 2; the

  First and Fourteenth Amendments of the U.S. Constitution, Article I, Section 4 of the Florida

  constitution; and Section 102.387(C) of Ordinance No. 2018-4211, set forth in Chapter 102 of the

  Code of the City of Miami.

                                       PRAYER FOR RELIEF

         WHEREFORE, Plaintiff Airbnb respectfully requests that the Court:

         83.     Declare that, as applied to Airbnb and on its face, the Ordinance violates 47 U.S.C.

  § 230 and the Supremacy Clause because it permits the imposition of civil penalties on Airbnb for

  its publication-related activities and imposes duties on Airbnb regarding its protected editorial acts

  concerning third-party rental listings and its protected editorial decisions regarding the structure

  and organization of its website.

         84.     Declare that, as applied to Airbnb and on its face, the Ordinance violates the First

  and Fourteenth Amendments of the U.S. Constitution and Article I, Section 4 of the Florida

  constitution because it places content-based restrictions on protected commercial speech by

  imposing severe penalties on Airbnb, and the restrictions the Ordinance imposes are not

  sufficiently tailored to promote a compelling or substantial interest by the City.

         85.     Declare that, as applied to Airbnb, enforcement of the Ordinance violates Section

  102.387(C) because it permits the imposition of civil penalties under an unlawful provision of the

  Ordinance despite Airbnb having availed itself of the Ordinance’s express statutory safe harbor.

         86.     Permanently enjoin the City, its officers, agents, servants, employees, and

  attorneys, and those persons acting in concert with them, from taking any actions to enforce



                                                   21
Case 1:19-cv-20045-RNS Document 1 Entered on FLSD Docket 01/04/2019 Page 22 of 23



  Section 102-387(A)(1) of the Ordinance and the other portions of the Code providing for

  enforcement and penalties that would penalize Airbnb—including any investigation, arrest,

  prosecution, or penalty—for: (a) failing to create a mandatory field displaying a third-party

  property owner’s City-issued business tax receipt number and resort tax registration certification

  number on that third-party’s listing; (b) failing to alter, remove, or prohibit from publication any

  short-term rental listing that does not include valid registration numbers or otherwise comply with

  the Ordinance; (c) failing to monitor and/or verify whether any short-term rental listing includes

  valid registration numbers or otherwise complies with the Ordinance.

         87.     Award Airbnb its reasonable costs and attorneys’ fees pursuant to 42 U.S.C. § 1988;

  and

         88.     Award Airbnb such other and further relief as the Court deems just and proper.


  Dated: January 4, 2019
                                                Respectfully submitted,
                                                AIRBNB, INC.,
                                                By its attorneys,


                                                /s/ David M. Buckner
                                                DAVID M. BUCKNER (Fla. Bar No. 60550)
                                                david@bucknermiles.com
                                                BUCKNER + MILES
                                                3350 Mary Street
                                                Miami, FL 33133
                                                Tel: (305) 964-8003
                                                Fax: (786) 523-0485

                                                CHAD GOLDER (Pro hac vice pending)
                                                chad.golder@mto.com
                                                ADELE M. EL-KHOURI (Pro hac vice pending)
                                                adele.el-khouri@mto.com
                                                MUNGER, TOLLES & OLSON LLP
                                                1155 F Street NW, 7th Floor
                                                Washington, DC 20004-1361
                                                Tel: (202) 220-1100

                                                  22
Case 1:19-cv-20045-RNS Document 1 Entered on FLSD Docket 01/04/2019 Page 23 of 23



                                     Fax: (202) 220-2300

                                     JONATHAN H. BLAVIN (Pro hac vice pending)
                                     jonathan.blavin@mto.com
                                     MUNGER, TOLLES & OLSON LLP
                                     560 Mission Street, 27th Floor
                                     San Francisco, CA 94105-4000
                                     Tel: (415) 512-4000
                                     Fax: (415) 512-4077




                                       23
